      Case 1:20-cv-00475-CLM Document 1 Filed 01/02/20 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS                                      JAN O2 2020
                            CENTRAL DIVISION
                                                                              JAMES W. Mc~~~CLERK
                                                                              By=---.:....:.=~~~--
TAREK HILLYER                                                                      PLAINTIF


vs.                                No. 4:20-cv-     3 - BR W
ROMINE TRANSPORTATION, LLC,                                                   DEFENDANTS
and MARCUS ROMINE            This case assigned to District Judge      W, /St1tL
                             and to Magistrate Judge--f-Jfl,...,t1,..,__r....
                                                                         ci~s_ _ _ __
                              ORIGINAL COMPLAINT


       COMES NOW Plaintiff Tarek Hillyer, by and through his attorney Josh

Sanford of the Sanford Law Firm, PLLC, and for his Original Complaint against

Defendants Romine Transportation, LLC, and Marcus Romine (collectively

"Defendants"), and in support thereof he does hereby state and allege as follows:

                                             I.
                           JURISDICTION AND VENUE

        1.   Plaintiff brings this action for breach of contract, unjust enrichment,

conversion, and unpaid wages under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA").

       2.    Plaintiff seeks a declaratory judgment,                  monetary damages,

liquidated damages, prejudgment interest, civil penalties and costs, including a

reasonable attorney's fee.

       3.    The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

                                       Page 1 of10
                    Tarek HIiiyer v. Romine Transportation, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Orlglnal Complaint
     Case 1:20-cv-00475-CLM Document 1 Filed 01/02/20 Page 2 of 10



      4.     Plaintiff's claims for breach of contract, unjust enrichment, and

conversion form part of the same case or controversy and arise out of the same

facts as the FLSA claims alleged in this complaint; therefore, this Court has

supplemental jurisdiction over Plaintiff's state law claims pursuant to 28 U.S.C. §

1367(a).

      5.     Defendant conducts business within and without the State of

Arkansas.

      6.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendants, and Defendants therefore "reside" in Arkansas.

       7.    Plaintiff was employed by Defendants as a truck driver, performing

services for Defendants in the Central Division of the Eastern District of

Arkansas.

       8.    The acts alleged in this Complaint had their principal effect within

the Central Division of the Eastern District of Arkansas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                             II.
                                     THE PARTIES

       9.     Plaintiff is a citizen of the United States and a resident and

domiciliary of the State of Arkansas.

       10.   At all times relevant to the allegations in this Complaint, Plaintiff

was an employee of Defendants, performing job-related services in Arkansas

and the surrounding states.


                                         Page2of10
                     Tarek HIiiyer v. Romine Transportation, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
     Case 1:20-cv-00475-CLM Document 1 Filed 01/02/20 Page 3 of 10



       11.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

       12.     Separate    Defendant       Romine       Transportation,     LLC   ("Romine

Transportation"), is a limited liability company in Alabama.

       13.     Romine Transportation is a trucking company which contracts with

shipping companies to transport general freight.

       14.      Romine Transportation's registered agent for service of process is

Marcus Romine, at 2207 McDaniel Avenue, Anniston, Alabama 36201.

       15.     Romine Transportation employs at least one driver in Arkansas and

conducts business using the roads and highways of the State of Arkansas.

       16.     Separate Defendant Marcus Romine ("Romine") is an individual

and domiciliary of Alabama.

       17.     Romine is the owner, principal, officer and/or director of Romine

Transportation.

       18.     Romine manages and controls the day-to-day operations of

Romine Transportation, including but not limited to setting the pay policies that

affected Plaintiff.

       19.     Defendants employ two or more individuals who engage in

interstate commerce or business transactions, or who produce goods to be

transported or sold in interstate commerce, or who handle, sell, or otherwise

work with goods or materials that have been moved in or produced for interstate

commerce.



                                         Page 3of10
                      Tarek HIiiyer v. Romine Transportation, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Orlglnal Complaint
    Case 1:20-cv-00475-CLM Document 1 Filed 01/02/20 Page 4 of 10



       20.    Defendants' annual gross volume of sales made or business done

is not less than $500,000.00 (exclusive of excise taxes at the retail level that are

separately stated) for each of the three years preceding the filing of this

Complaint.

       21.    Plaintiff personally engaged in interstate commerce by transporting

goods or materials across state lines.

       22.    Defendants were Plaintiffs employer within the meaning of the

FLSA, 29 U.S.C. § 203(d), at all times relevant to this lawsuit.

                                            Ill.
                             FACTUAL ALLEGATIONS

       23.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       24.    At all times relevant hereto, Defendants were Plaintiffs employer.

       25.    Plaintiff worked for Defendants as a truck driver from January of

2019 until November of 2019

       26.    Defendants' business came primarily from                     contracting with

shipment broker C.H. Robinson.

       27.    Defendants hired Plaintiff to deliver general freight pursuant to their

contract with C.H. Robinson.

       28.    Defendants set Plaintiffs rate of pay, and fully controlled Plaintiffs

work schedule and the manner in which Plaintiff performed his job duties.

       29.    In January of 2019, Plaintiff and Defendants agreed that Plaintiff

would be paid per load, and that Plaintiff would earn a percentage of what

Defendants were paid by C.H. Robinson for each load Plaintiff transported.
                                         Page4of10
                     Tarek HIiiyer v. Romine Transportation, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Orlglnal Complaint
    Case 1:20-cv-00475-CLM Document 1 Filed 01/02/20 Page 5 of 10



      30.     Plaintiff transported multiple loads per week from January of 2019

until November of 2019.

      31.     Defendants did not perform under the agreement. In fact, Plaintiff

was never paid for any load which he transported.

      32.     Upon information and belief, C.H. Robinson paid Defendants

pursuant to their separate agreement, but Defendants refused to provide Plaintiff

with the relevant payment data, so Plaintiff was never even aware of how much

he was owed.

      33.     Defendants benefrtted from Plaintiff's employment, but failed to pay

him any remuneration.

      34.     Plaintiff's job duties for Defendant required him to work at least forty

hours each week, and frequently as much as sixty hours per week, or more.

       35.    Defendant did not pay Plaintiff a proper minimum wage for all hours

worked.

       36.    Defendant knew or should have known that Plaintiff was entitled to

minimum wage under the FLSA, yet Defendant failed and refused to compensate

Plaintiff for his work as required by the FLSA.

       37.    At all times relevant hereto, Defendant was aware of the

requirements of the FLSA.

       38.    In January of 2019, Plaintiff offered to drive a truck owned by him

personally in order to replace one which was wrecked by Mr. Romine.

       39.    Defendants required that Plaintiff transfer the title of the truck to

Defendants in order to get it properly licensed and insured.

                                        Page 5of10
                     Tarek HIiiyer v. Romine Transportation, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Orlglnal Complaint
     Case 1:20-cv-00475-CLM Document 1 Filed 01/02/20 Page 6 of 10



          40.   Defendants did not provide Plaintiff any consideration for the truck.

          41.   All parties agreed before the transfer that Defendants would

transfer the title back to Plaintiff once Plaintiff no longer worked for Defendants.

          42.   In November of 2019, Plaintiff ended his employment with

Defendants.

          43.   Defendants have refused to transfer the title of the truck back over

to Plaintiff, despite numerous requests from Plaintiff to do so.

                                          IV.
                               FIRST CAUSE OF ACTION
                                  (Breach of Contract)

          44.   Plaintiff repeats and re-alleges the preceding paragraphs of this

Complaint as if fully set forth in this section.

          45.   The elements of a contract are offer, acceptance, consideration,

and mutuality of obligation. If a contract is formed and one party breaches, the

breaching party is liable to the non-breaching party for damages.

          46.   Defendants and Plaintiff formed a contract regarding Plaintiffs rate

of pay.

          47.   Defendants breached the contract by failing to pay Plaintiff for the

loads Plaintiff transported.

          48.   Therefore, Defendants are liable to Plaintiff for damages for all

wages owed under the contract.




                                           Page 8of10
                       Tarek HIiiyer v. Romine Transportation, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Orlglnal Complaint
     Case 1:20-cv-00475-CLM Document 1 Filed 01/02/20 Page 7 of 10



                                              V.
                          SECOND CAUSE OF ACTION
                     (Unjust Enrichment-In the Alternative)

       49.     Plaintiff repeats and re-alleges the preceding paragraphs of this

Complaint as if fully set forth in this section.

       50.     Arkansas law prohibits the unjust enrichment of one party at the

expense of another "that, in equity and good conscience, he or she ought not to

retain." Hatchell v. Wren, 363 Ark. 107,117,211 S.W.3d 516,522 (2005).

       51.     Plaintiff performed work for Defendants for which he was not paid,

but Defendants benefited from such work.

       52.     It would be inequitable for Defendants to benefit from Plaintiffs

work and completely fail to pay Plaintiff for such work.

       53.     Therefore, Defendants are liable to Plaintiff for the reasonable

value of the work performed.

                                        VI.
                             THIRD CAUSE OF ACTION
                    (Violation of the FLSA-ln the Alternative)

       54.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       55.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       56.     At all relevant times, Defendants have been, and continue to be,

Plaintiffs "employer" within the meaning of the FLSA, 29 U.S.C. § 203.




                                         Page 7 of10
                      Tarek HIiiyer v. Romine Transportation, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                     Orlglnal Complaint
I   •

               Case 1:20-cv-00475-CLM Document 1 Filed 01/02/20 Page 8 of 10



                57.   At all relevant times, Defendants have been, and continue to be, an

        enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. §

        203.

                58.   29 U.S.C. § 206 requires any enterprise engaged in commerce to

        pay all employees a minimum wage for all hours worked, unless an employee

        meets certain exemption requirements of 29 U.S.C. § 213 and all accompanying

        Department of Labor regulations.

                59.    Plaintiff did not qualify for any exemption to the minimum wage

        requirements of the FLSA.

                60.    Despite Plaintiffs entitlement to minimum wages under the FLSA,

        Defendants failed to pay Plaintiff a proper minimum wage for all hours worked.

                61.    Defendants' failure to pay Plaintiff minimum wages was willful.

                62.   At all times relevant hereto, Defendants had knowledge of the

        minimum wage requirements of the FLSA and of Plaintiffs entitlement thereto,

        yet Defendants failed to comply with the same.

                63.    By reason of the unlawful acts alleged herein, Defendants are liable

        to Plaintiff for monetary damages, liquidated damages, and costs, including

        reasonable attorneys' fees, for all violations that occurred within the three (3)

        years prior to the filing of this Complaint.

                                             VII.
                                    FOURTH CAUSE OF ACTION
                                         (Conversion)

                64.    Plaintiff repeats and re-alleges the preceding paragraphs of this

        Complaint as if fully set forth in this section.

                                                 Page8of10
                              Tarek HIiiyer v. Romine Transportation, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                             Orlglnal Complaint
I   •
             Case 1:20-cv-00475-CLM Document 1 Filed 01/02/20 Page 9 of 10



               65.    'To establish a conversion claim, a plaintiff must show either (1) a

        tortious taking, (2) a use or appropriation by the defendant indicating a claim of

        right in opposition to the rights of the owner, or (3) a defendant's refusal to give

        up possession to an owner upon demand, even though the defendant's original

        possession of the property was proper." Two Palms Software, Inc. v. Worldwide

        Freight Mgmt., LLC, 780 F. Supp. 2d 916, 921 (E.D. Mo. 2011 ).

               66.    Although Defendants initially had Plaintiffs permission to retain

        Plaintiffs title of Plaintiffs truck, possession of the title is no longer proper.

               67.     Defendants are liable to Plaintiff for the unlawful possession of

        Plaintiffs property.

                                               VIII.
                                         PRAYER FOR RELIEF

               WHEREFORE, premises considered, Plaintiff Tarek Hillyer respectfully

        prays as follows:

               A.      That each Defendant be summoned to appear and answer this

        Complaint;

               B.      For an order of this Honorable Court entering judgment in favor of

        Plaintiff and the proposed class members against Defendant for their actual

        economic damages in an amount to be determined at trial;

               C.      For liquidated damages as provided for under the FLSA;

               D.      For attorneys' fees, costs, and pre-judgment interest; and

               E.      For such other and further relief as this Court deems necessary,

        just and proper.


                                                  Page 9 of10
                               Tarek HIiiyer v. Romine Transportation, LLC, et al.
                                   U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                               Orlglnal Complaint
-   ,   .   Case 1:20-cv-00475-CLM Document 1 Filed 01/02/20 Page 10 of 10



                                                       Respectfully submitted,

                                                       PLAINTIFF TAREK HILLYER

                                                       SANFORD LAW FIRM, PLLC
                                                       ONE FINANCIAL CENTER
                                                       650 S. SHACKLEFORD, SUITE 411
                                                       LITTLE ROCK, ARKANSAS 72211
                                                       TELEPHONE: (501) 221-0088
                                                       FACSIMILE: (888) 787-2040




                                            Page 10 of10
                          Tarek HIiiyer v. Romine Transportation, LLC, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Orlglnal Complaint
